Citation Nr: 0313737	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for removal of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from March 1945 to June 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims  


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In May 2003, the Board requested clarification 
from him regarding whether he desired a personal hearing 
before the Board as he indicated in his VA Form 9, received 
in August 2002.  He responded that he wanted to attend a 
hearing before a member of the Board, now referred to as a 
Veterans Law Judge, at the Phoenix RO.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




